Title: From Thomas Jefferson to Clement P. McKennie, 25 November 1823
From: Jefferson, Thomas
To: McKennie, Clement P.

Sir  Mo Nov. 25. 23.The case of Capt Oldham is this, he charges the Proctor of the University with malpractices in his office. the board of Visitors, who employ the Proctor, is the tribunal  having authority to enquire into this. they authorised their Exve commee (Genl Cocke & myself) to do this. I gave notice in a lre to Capt Oldham in April last that we would proceed to the enquiry whenever he should be ready with his testimony. he has never signified his readiness, and  the enquiry waits only for him to do so. instead of this he proposes to transfer the discussion into your paper. the suitors in every cause on the docket of Albemarle court might as well spread their cases before the public  in the same way. and thus turn  your paper into a vehicle of personal , squabbles and  ,  set the nbhood together by the ears, and break up it’s peace and happiness. whether you will make this change in the character and objects of your paper is a question for your own discretion, whether the paper so changed would continue to be taken would become a question with the subscribers.I return you the Rock fish Report. it consists of 2. sheets making 16. leaves. the parts to be left out of the new impression amount to 7. leaves, so that the remaining 9. with 1. for the act of ass. would make 10. leaves or 1 ¼ sheet. and as 2 sheets on  like paper were for 400 copies  to cost 50.D. 1 ¼ should of course be  furnished for 31 ¼ D. to the 400. copies for the University, I would request you to add 25.  more for myself which would make the whole 425 copies cost 33D.  20  you are perfectly welcome to print the Report in your paper, but the only part interesting to the publick is that which I note for the new impression. Accept assurances of my esteem and respectTh: J.